Appeal from a judgment of a city magistrate, sitting as a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting the defendant of the crime of violating chapter 17, section 53 [§ 415(l)-53.0], of the Administrative Code of the City of New York. Judgment unanimously affirmed. The proof warranted the conviction of defendant for a violation of section 183 of the Sanitary Code. On the trial defendant failed to call attention to the variance between the allegations of the information and the proof. It may not be raised on appeal. (People v. McCarthy, 250 N. Y. 358; People v. Manfredi, 144 App. Div. 359.) Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ.